DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites “a material of the base cloth comprises a copolymer or a blend of thermoplastic polyurethane, polyethersulfone, polyamide, thermoplastic polyurethane elastomer, thermoplastic polyester elastomer, or a combination thereof.”  This limitation appears to be internally redundant because it requires a copolymer, blend, or combination of the listed polymers.  A blend of the listed polymers is the same as a combination of the polymers.  Claims 5, 6, and 8 are rejected as being indefinite for similar reasons.  Appropriate amendment is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 203600734).
Zhang discloses a composite fabric comprising a woven fabric outermost layer and a knitted fabric innermost layer.  Zhang abstract.  The woven fabric and knitted fabric layers are each bonded to a middle microporous polyurethane film layer with a plurality of polyurethane adhesive dots on both sides of the film layer.  Id.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Takayanagi (US 2018/0343943 A1).  Zhang fails to teach a base cloth comprising a copolymer of polyurethane.  
Takayanagi teaches a garment having cold protective properties and waterproof breathable performance.  Takayanagi abstract.  The garment comprises face-side and back-side fabrics separated by filling and a water-proof breathable membrane.  Id.  The water-proof breathable membrane is preferably made from polyurethane copolymers in order for the membrane to be made thin while retaining breathability and water-proof properties.  Id. ¶¶ 53–55.
It would have been obvious to one of ordinary skill in the art to have made the middle microporous polyurethane film layer (i.e., base cloth) of Zhang with a copolymer of polyurethane to impart water-proof properties, while maintaining breathability.  
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 2, 4, and 7 above, and further in view of Henn (US 4,532,316).  Zhang fails to teach the use of a thermoplastic polyurethane elastomer copolymer as the dotted adhesive used to bond the outermost and innermost fabric layers to the microporous film layer.
Henn teaches the use of a thermoplastic polyurethane elastomer copolymer as a dotted adhesive to bond layers of fabric together to form a composite, while maintaining the breathability of the fabric composite.  Henn abstract, 4:50–5:15, Examples.
The ordinarily skilled artisan would have looked to Henn in order to select a suitable polyurethane adhesive for use in bonding the layers of composite fabric together.  See id. at 28:61–64.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786